Citation Nr: 1141703	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-33 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the veteran's death.

2.  Entitlement to non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from November 1959 to August 1969.  He died in July 2007, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of April 2009, which denied the claims at issue.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Concerning the issue of service connection for the cause of the veteran's death, the Board first observes that the October 2007 notice letter was not sufficient.  Specifically, in this context, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  In this case, the October 2007 notice letter simply stated that the evidence must show that the Veteran died while on active duty or that he died from a service-connected injury or disease.  Thus, sufficient notice must be provided.  

The appellant has also, on several occasions, most recently in May 2009, referred to treatment the Veteran received at the VA medical center (VAMC) in Phoenix, Arizona, in 1994-1995.  Although the RO requested records from that VAMC, the request was limited to the time period from 2006 to 2007, and the response, received in March 2008, stated that there were no records for that time frame.  Thus, records must be requested for the earlier period.  

Concerning the issue of entitlement to death pension benefits, this claim was denied in April 2009 on the basis that the appellant did not provide any income information.  In her notice of disagreement, however, she stated that she had provided all income information requested by the RO.  In her September 2009 substantive appeal, she stated that the RO was wrong; that she had provided her income information when interviewed by the VA, in conjunction with her application for benefits.  Although not construed as such by the RO, these statements clearly disagree with the denial of the death pension claim, especially inasmuch as they directly address the only reason provided for the denial of that claim, namely, her failure to provide income information.  Where an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  In view of the indication that the RO did not construe this as a NOD, combined with the absence of any further action by the RO, the Board believes remand for an SOC is appropriate in this case.  

Additional notice must be provided concerning the issue of entitlement to death pension benefits, as well.  The October 2007 notice letter simply informed her that her income and net worth must not exceed certain requirements.  It is not even clear if she understands that there are two separate benefits at issue, i.e., entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the veteran's death, and non-service-connected death pension benefits.  She was not provided any indication of such requirements, nor was she provided with an appropriate form on which to provide the needed income information.  She did, however, state that she paid $9,500 in funeral expenses, and she also submitted a thick bundle of medical bills, most of which appear to relate to his last illness.  Amounts paid by a spouse for the expenses of the Veteran's last illness and burial will be deducted from the income of the surviving spouse.  38 C.F.R. § 3.272(h)(1).  Thus, even if her customary annual income exceeds the maximum rate, she may be entitled to death pension benefits for the year following his death.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with adequate notice concerning the evidence needed to substantiate the claims for service connection for the cause of the veteran's death and for non-service-connected death pension benefits.  For the service connection for the cause of the veteran's death issue, inform her that entitlement to DIC benefits requires that the Veteran's death be related to service.  The notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

For the issue of entitlement to death pension benefits, inform her that this is a separate benefit from DIC, and is an income-based benefit, for low income beneficiaries.  Inform her that expenses of the Veteran's last illness, burial, and just debts, paid by her and not reimbursed by a third party, e.g., insurance, may be deducted from her income for a certain one-year period.  Provide her with the appropriate form for financial information.  

2.  Obtain all records of the Veteran's treatment at the Phoenix VAMC, in particular, records dated from 1994 through 1995, which have been identified by the appellant.  

3.  Then, readjudicate the claim for service connection for the cause of the veteran's death in light of all evidence of record.  If the claim remains denied, the appellant should be furnished an appropriate SSOC, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

4.  After completion of the above and any additional development deemed necessary, review the claim for death pension benefits.  If the claim remains denied, furnish the appellant and her representative with an SOC with regard to that issue.  The appellant should also be informed of her appeal rights and of the actions necessary to perfect an appeal on this issue.  This issue should only be returned to the Board if the appeal is perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


